DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2 and 5-15 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
The present invention is related to transmitting and receiving data related to full-duplex radio (FDR) in a wireless communication system supporting FDR and apparatus therefor.
The closest prior of records fails to teach the allowable features of claims 1-2 and 5-15.
After careful consideration and search of the present claimed invention, the examiner finds the following limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, as for independent claim 1, 10 and 14, the claimed limitations “receiving, from a base station (BS), first configuration information related to an Uplink (UL)- demodulation reference signal (DMRS);
receiving, from the BS, second configuration information related to a Downlink (DL)demodulation reference signal (DMRS);
transmitting, to the BS, an UL signal including the UL-DMRS based on the first configuration information;
receiving, from the BS, a downlink (DL) signal including the DL-DMRS based on the second configuration information;
measuring a self-interference (SI) signal based on the UL signal; and
transmitting, to the BS, a message including a request for UL-DMRS change based on the measured SI signal,
determining a ratio of a strength of the SI signal to a strength of the DL signal;
setting an analog self-interference signal cancellation (SIC) mode to a time-domain mode based on the ratio being less than or equal to a threshold; and
setting the analog SIC mode to a frequency-domain mode based on the ratio being higher than the threshold,
wherein the UL signal is a Physical Uplink Shared Channel (PUSCH), and
wherein the DL signal is a Physical Downlink Shared Channel (PDSCH)” and as for independent claim 11, 13 and 15, the claimed limitations “transmitting, to a user equipment (UE), first configuration information related to an Uplink (UL)- demodulation reference signal (DMRS);
transmitting, to the UE, second configuration information related to a Downlink (DL)demodulation reference signal (DMRS);
receiving, from the UE, an UL signal including the UL-DMRS based on the first configuration information;
transmitting, to the UE, a downlink (DL) signal including the DL-DMRS based on the second configuration information; and
receiving, from the UE, a message including a request for UL-DMRS change based on a measured self-interference (SI) signal,
wherein the measured SI signal is measured based on the UL signal,
wherein a ratio of a strength of the SI signal to a strength of the DL signal is
determined,
wherein an analog self-interference signal cancellation (SIC) mode is set to a time-domain mode based on the ratio being less than or equal to a threshold,
wherein the analog SIC mode is set to a frequency-domain mode based on the ratio being higher than the threshold,
wherein the UL signal is a Physical Uplink Shared Channel (PUSCH), and
wherein the DL signal is a Physical Downlink Shared Channel (PDSCH)” are considered to be allowable in combination with the rest of the claimed limitations. Consequently, the prior arts in combination fail to anticipate or render the distinct features of the independent claims obvious.
Any comments applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 07/01/2022